Salinger, J.
(dissenting). — Defendant was served with a notice which conferred no jurisdiction. He filed and the court sustained a motion to set aside default against him. The calendar notes are silent on whether the appearance by and to the motion was general or special, but the record of it recites that the appearance was special. The ruling ordered pleading by a stated time. There being no compliance, a second default was entered, and is here on this appeal. Pend*543ing this appeal, plaintiff had the entry corrected to show that the appearance was general. This ruling is also here on appeal. The majority indulges in labored play upon words, .but finally concedes that, if the correction appealed from is not .warranted, then it was error to enter the second default. While it does this, it proceeds to forget that we have for consideration whether the correction shotild have been made, and it deals with the two appeals as if the only question were whether the appearance of defendant was, in fact, special. It affirms, because appellant has not shown that such was the appearance, nor shown that it was right to make the record what it originally was. This, in my opinion, is a false issue.' If the trial court erred in correcting the record, appellant needs no evidence. The record originally made is, so long as it stands, conclusive evidence that the appearance was special. Upon such appearance, the court had no jurisdiction to order defendant to plead, and, hence, no power to default him for not obeying such order. The true inquiry Is, then, whether the evidence warranted the correction. On the hearing to correct, this was the evidence:
1. The judge’s calendar is silent as to the nature of the appearance made.
2. Counsel for defendant says, without dispute, that the ■clerk made the entry according to counsel’s suggestion, and according to the truth, and in accordance with the “finding” of the court. This, unlike announcing special appearance on the hearing, is not a reliance on something done on the hearing, and therefore done too late. It is evidence that, at the time of the hearing, it was true; and the court then announced that whatever was essential to special appearance, time of doing it included, had been done, — not of what was done at the time of the hearing, but binding declaration then made as to what had been done earlier.
3. The clerk found nothing in the calendar notes to warrant or forbid the entry the clerk made; while he did not at the time of the hearing recollect why he made the entry *544as it was made, he does know that something made him conclude that he should make such entry as he did make. At the worst, this does not exclude that, at a time earlier than the hearing, he was told that the appearance was-special; nor that he was influenced by an announcement of the judge at the hearing, that the appearance was special.
4. There is a presumption that he made the entry because it was his duty to make it as it was made, i. e., that facts existed which required that such entry be made.
5. Concede, “there is nothing in the record showing, and there is no claim by defendant, that he filed anything too indicate, other than the motion, that his appearance was other than general” — yet that does make some evidence of special appearance. When a motion is made, grounded upon a total lack of jurisdiction to enter a default which such motion seeks to set aside, the filing thereof is of itself a claim of limited appearance, unless we are to presume that men deliberately take trouble to accomplish nothing, or to get that done to which they object and which they are attacking. If defendant made general appearance, all he could achieve was an opportunity to make defense upon a notice served which gave no jurisdiction. That being the purpose of the motion, why bother about suffering a default and setting it aside merely to get what he could have had by appearing upon the void notice, and having trial on jurisdiction conferred by such voluntary appearance? I think it is evident that the very nature of the motion and the situation to which it is addressed constitute a special appearance.
Waving aside all put in by the movant and the presumption raised by the circumstances in which the motion was filed, and there remains that, though the calendar is silent, the clerk knew that which influenced him to make the entry, has forgotten what that was, and the presumption that he did his duty. To be sure, with part of it .eliminated, the evidence fails to show more, affirmatively, than that appellant announced a special appearance at the hearing, *545which, of course', is not an announcement at a time earlier-than the hearing. But, at least, the correction should not be upheld unless the record shows that appellee furnished enough evidence to demand the correction. He filed a motion charging that the entry was unauthorized and untrue, and that it was due to “an evident mistake on the part of the clerk.” He is not helped because the evidence opposed to his claim is weak. If defendant had remained silent and made no claim that he ever announced the character of his appearance, that would have made no proof for plaintiff. No more is he helped by a claim which is insufficient. If defendant does not suffer from total lack of assertion, neither is he injured by ineffective assertion. The utmost appellant has done is to show that all the evidence falls short of being affirmative proof that the entry corrected was warranted. But without affirmative proof that it was unwarranted, presumption establishes that same was rightfully made, and the result is, to block inquiry into whether or no a special appearance was made.
This appeal is decided precisely as if the trial court had merely ruled that the default be set aside, and that defendant pleaded issuably — had said nothing about there having been a special appearance; as if the only complaint were of the order requiring the pleading, and urging only that that order was erroneous because the appearance of defendant had, in fact, been special. The majority deals with the two appeals as if there never had been such a record made or corrected. The issue is dealt with as if it were the question, unembarrassed by any record reciting a special appearance, whether a special appearance had in fact-been made, and whether defendant had failed to prove that there had been. And it affirms because the evidence is too weak to prove that there was such appearance — perhaps, also, by holding that it is too weak to prove that it was proper to make the record which recites special appearance; because *546calendar notes are silent; and because the lack of memory of the clerk prevents the making out an affirmative case for ■the right to make the entry as it stood before it was corrected.
The object of records is to make the world independent of memory. We said in Case v. Plato, 54 Iowa, at 67, that the record book is the thing “to which appeal'must always be made to determine what has been done,” and that “the theory of the law is that it is kept under the direction and supervision of the judge, is approved by him, and constitutes the only proof of his acts.” In Callanan v. Votruba, 104 Iowa 672, we approve of a statement in Balm, v. Nunn, 63 Iowa 641, that what was adjudged “cannot exist in the memory of the officers of the court, nor in the memoranda entered upon the books not intended to preserve the record of judgments.”
The appellee charged that an entry, regular on its face, was unauthorized and untrue, and that this was due to “an evident mistake on part of the clerk.” The question below was whether appellee had proven his claim. While, on appeal from this correction,' the burden is on appellant to prove that the correction is not justified by the evidence, that does not require him to show that the original entry was rightfully made. It is presumed that it was. He who asserts the contrary has the burden on that affirmation. While, as said, technically he has the burden of showing that the correction of the entry is unwarranted, he discharges that burden when he shows on the appeal from the correction that appellee has failed to prove by sufficient evidence that the correction is required.
The question is not whether the record here discloses a weak case for making said recital, and weak proof that the appearance was in fact special, but whether appellee has made a sufficiently strong showing to sustain the cancellation of that recital. The point made for affirmance is that appellant has failed to show strongly that said recital was warranted in the first instance. This, as said, is a false issue. *547Appellant- keeps that recital, and thus forecloses inquiry into the propriety of making such recital of record unless appellee has made out that the correcting of such record was warranted.
2.
In Hamill v. Joseph Schlitz Brewing Co., 165 Iowa 266, we reverse the correction of a record. We confess that the witnesses are equally credible (279, 282 bottom, 283, top). Three of them swore that the record did not, at a stated time, contain the signature of the trial judge, and that they made examination at the time with a view to- raising the point. Two swore that, when this claim was made, a year later, they then recollected that the signature was present a year ago. We reversed because the record was corrected in accordance with the testimony of the three — not only a preponderance in numbers, but because they spoke of what they had found on an examination and preserved for use, while the two gave a general remembrance existing a year later than the point of time covered by the inquiry. We justify thus going contrary to the action below and the preponderance of credible evidence by urging the degree of proof required. We say:
“The authority of the court to remake a record once entered by the proper officer ... is not unlimited. On the contrary, it is very restricted. . . . The statute permitting the correction of a court record made at a previous term limits the authority to cases of ‘evident mistake;’ not possible mistake or even probable mistake, but evident mistake. That only is ‘evident’ which is clear, noticeable, apparent to observation, or, to put it in its most favorable form for the appellee, that which is clearly established by the evidence. It would be folly to say that this alleged mistake was evident, or that it has been clearly established by the evidence offered on the hearing below.” (285)
There is not involved, or should not be, who is the litigant. The party who had the correction reversed in Hamill’s *548case should not be permitted to claim more for the sanctity of records than the one who opposes a correction of- a record in this case. There is no differentiation to be made in the order appealed from. The correction in Hamill’s case, the act of the Greene district court, is no less sacred than a correction made by the Floyd district court — the act appealed from here.
I write this protest because I will sit silent in no case when I learn that our decisions are applied in one case while not applied in another like it — when fish is made of one suitor and flesh of another. In this I. do not speak for slavish adherence to mere precedent, but for that equality that the law owes to all. If one correction of a record is to be reversed, though supported by a strong preponderance, because a mistake established merely by a preponderance is not an “evident” mistake, and if another correction is to be affirmed without even a preponderance of the testimony in favor of the litigant who asserts the mistake, and if in this case a correction is to be affirmed without reference to the rule in Hamill’s case, or even an attempt to distinguish that case, litigants no longer appeal to the law, but to the caprice of judges. It means that the question of whether a correction shall be sustained is to be disposed of on general principles in accordance with how some judge happens to feel. I confess that, for myself, I am afraid to be trusted with power so unregulated and absolute as this. It is no longer a determination by rule what the effect of a particular piece of evidence is, but what effect it shall be given for A and what effect it shall be given for B.
I find no fault with the rule in Hmvill’s case, but can see no reason why the burden in that case should be discharged by one quantum, and a lesser suffice in this case — why a correction of a record should be treated as flint on one appeal, and brittle glass on another. To indulge in this is the most effective way to build up a judicial despotism. We cannot better impress the people with the dignity and power *549of the judiciary than by, ourselves, yielding respect to the law and applying it, let the parties or the consequences be what they may. I would reverse.